Exhibit 10.63

KOPPERS HOLDINGS INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT- PERFORMANCE VESTING

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board (or the board of directors
of any Parent or Subsidiary) and consultants and other independent advisors who
provide services to the Corporation (or any Parent or Subsidiary).

B. Participant is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to Participant under the Plan.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan. Except
as otherwise provided in this Agreement, the Restricted Stock Units shall vest
on February     , 2016, provided (i) the Participant continues in Service until
February     , 2016 and (ii) the pre-established performance objective tied to
the Corporation’s Cumulative Koppers Value Added (as defined in Schedule I
attached hereto) measured over a specified period is attained. Each Restricted
Stock Unit which so vests shall entitle Participant to receive one share of
Common Stock on the specified issue date. The number of shares of Common Stock
subject to the awarded Restricted Stock Units, the applicable performance target
for the vesting of those shares, the alternative and special vesting provisions
which may become applicable to such shares, the date on which the vested shares
shall become issuable to Participant and the remaining terms and conditions
governing the award (the “Award”) shall be as set forth in this Agreement.

AWARD SUMMARY

 

Award Date:    February     , 2013 Target Number of Shares Subject to Award:   
     shares of Common Stock (the “Shares”); provided, however, that the actual
number of Restricted Stock Units shall be determined in accordance with the
provisions of Schedule I attached hereto.

 

Revised 2/     /13     



--------------------------------------------------------------------------------

Vesting Schedule:    The Shares shall vest on February     , 2016, provided (i)
the Participant continues in Service until February     , 2016 and (ii) the
Performance Objective set forth in the attached Schedule I is attained over the
Measurement Period. However, the Shares may also vest in accordance with the
special vesting provisions of Paragraph 5 of this Agreement. Issuance Schedule:
   The Shares in which Participant vests in accordance with the foregoing
Vesting Schedule shall become issuable on February     , 2016 (or upon the date
of an earlier Change in Control, or six months after the date of an earlier
involuntary termination other than for Misconduct following a Change in Control,
if so provided herein) (the “Issue Date”). The actual issuance of the Shares
shall be subject to the Corporation’s collection of all applicable Withholding
Taxes and shall be effected on the applicable Issue Date or as soon as
administratively practicable thereafter, but in no event later than the close of
the calendar year in which such Issue Date occurs or (if later) the fifteenth
(15th) day of the third (3rd) calendar month following such Issue Date. The
procedures pursuant to which the applicable Withholding Taxes are to be
collected are set forth in Paragraph 7 of this Agreement.

2. Limited Transferability. Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the Award or the
underlying Shares; provided, however, any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may make a beneficiary designation for this Award at any time by
filing the appropriate form with the Plan Administrator or its designee.

3. Cessation of Service. Except as otherwise provided in Paragraph 5 below,
should Participant cease Service for any reason prior to vesting in one or more
Shares subject to this Award, then the Award will be immediately cancelled with
respect to those unvested Shares. Participant shall thereupon cease to have any
right or entitlement to receive any Shares under those cancelled units.

4. Stockholder Rights and Dividend Equivalents

(a) The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance upon the Corporation’s collection of the applicable Withholding Taxes.

(b) Notwithstanding the foregoing, should any stock dividend, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then Participant shall automatically be credited with an
additional number of Restricted Stock Units equal to the number of shares of
Common Stock which would have been paid on the Shares (plus the number of
additional shares previously credited to Participant pursuant to the dividend
equivalent right provisions of this Paragraph 4) at the time subject to this
Award had those Shares been actually issued and outstanding and entitled to that
dividend. The additional

 

Revised 2/     /13   2   



--------------------------------------------------------------------------------

Restricted Stock Units so credited shall vest at the same time as the Shares to
which they relate and shall be distributed to Participant concurrently with the
issuance of those Shares on the applicable Issue Date. However, each such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution.

(c) Notwithstanding the foregoing, should any cash dividend, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for Participant
and credited with a dollar amount equal to the amount of that dividend paid per
share multiplied by the number of Restricted Stock Units at the time subject to
this Award (plus the number of additional shares previously credited to
Participant pursuant to the dividend equivalent right provisions of this
Paragraph 4) as of the record date for the dividend. As of the first business
day in January each year, the cash dividend amounts credited to the special book
account during the immediately preceding calendar year shall be converted into a
book entry of an additional number of Restricted Stock Units determined by
dividing (i) those cash dividend equivalent amounts by (ii) the average of the
Fair Market Value per share of Common Stock on each of the dates in the
immediately preceding calendar year on which those dividends on the outstanding
Common Stock were paid. The additional Restricted Stock Units so credited shall
vest at the same time as the Shares to which they relate and shall be
distributed to Participant concurrently with the issuance of those Shares on the
applicable Issue Date. However, each such distribution shall be subject to the
Corporation’s collection of the Withholding Taxes applicable to that
distribution.

5. Special Vesting/Change in Control.

(a) Should Participant’s Service terminate by reason of his or her Retirement,
death or Permanent Disability prior to February     , 2016, then on February
    , 2016, Participant shall vest in a number of Shares equal to the number of
Shares (if any) in which Participant would have been vested at February     ,
2016 had Participant continued in the Corporation’s Service through February
    , 2016 multiplied by a fraction, the numerator of which is the number of
full months of Service Participant completed between the Award Date and the
termination of Participant’s Service, and the denominator of which is thirty-six
(36). In the event of the termination of Participant’s Service due to
Participant’s Retirement, such vesting shall be conditioned upon Participant’s
compliance with the conditions of Section 9 through February     , 2016.

(b) Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the unvested shares of
Common Stock subject to the Award at the time of the Change in Control and
provides for subsequent payout of that value in accordance with the same (or
more favorable) vesting schedule in effect for the Award at the time of such
Change in Control. In the event of such assumption or continuation of the Award
or such replacement of the Award with a cash retention program, no accelerated
vesting of the Restricted Stock Units shall occur at the time of the Change in
Control. However, in the event that the Change in Control occurs prior to the
end of the Measurement Period, the vesting provisions in effect for the Award
following the Change in Control shall no longer be tied to the attainment of the
full Performance Objective set forth in Schedule I and shall instead be
converted into the following vesting schedule: The Award (whether in its assumed
or continued

 

Revised 2/     /13   3   



--------------------------------------------------------------------------------

form or as converted into a cash retention program) shall vest with respect to
the number of Shares (or the amount of cash) determined under Section 5(c) below
upon Participant’s continuation in Service through February     , 2016.
Following the completion of such Service vesting period, the securities, cash or
other property underlying the vested Award shall be issued on the applicable
Issue Date. The Award may also vest in accordance with the special vesting
provisions of Paragraphs 5(a) and (e) of this Agreement.

(c) In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
However, in the event that the Change in Control occurs within the first
eighteen (18) months of the Measurement Period, the Award shall remain
outstanding and eligible for Service vesting under the terms of this Agreement
with respect only to the number of Shares (as so adjusted) that would have been
earned pursuant to the Performance Objective identified in Schedule I if the
Corporation’s performance at the end of the Measurement Period was at the Target
level. In the event that the Change in Control occurs on or after the first day
of the nineteenth (19th) month of the Measurement Period and prior to the end of
the Measurement Period, the Award shall remain outstanding and eligible for
Service vesting under the terms of this Agreement only with respect to the
number of Shares (as so adjusted) that would have been earned pursuant to the
Performance Objective identified in Schedule I (pro-rated through the date of
the Change in Control) based on the Corporation’s actual performance through the
effective date of the Change in Control. To the extent the actual holders of the
outstanding Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, the successor corporation (or parent
entity) may, in connection with the assumption or continuation of the Restricted
Stock Units subject to the Award at that time, substitute one or more shares of
its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in the Change in Control
transaction, provided such common stock is readily tradable on an established
U.S. securities exchange or market. In the event the Award is converted into a
cash retention program, the amount of cash subject to the Award under such
program shall be equal to the value of the number of Shares determined in
accordance with the foregoing provisions of this Section 5(c) as of the
effective date of the Change in Control (based on the per-share value of the
consideration received by holders of the outstanding Common Stock in connection
with the Change in Control), plus credited interest or earnings through the
Issue Date as determined under the terms of such cash retention program.

(d) If (i) the Change in Control occurs on or after the end of the Measurement
Period but prior to February     , 2016 or (ii) if the Change in Control occurs
prior to the end of the Measurement Period but the Restricted Stock Units
subject to this Award at the time of the Change in Control are not assumed or
otherwise continued in effect or replaced with a cash retention program in
accordance with Paragraph 5(b), then (i) if the Change in Control occurs within
the first eighteen (18) months of the Measurement Period, a number of units
equal to the number of Shares that would have been earned pursuant to the
Performance Objective identified in Schedule I if the Corporation’s performance
at the end of the Measurement Period was at the Target level (less any Shares in
which Participant is at the time vested) will vest immediately prior to the
closing of the Change in Control and (ii) if the Change in Control occurs on or
after the first day of the nineteenth (19th) month of the Measurement Period, a
number of

 

Revised 2/     /13   4   



--------------------------------------------------------------------------------

units equal to the number of Shares that have been earned pursuant to the
Performance Objective identified in Schedule I (pro-rated through the date of
the Change in Control if it occurs prior to the end of the Measurement Period)
based on the Corporation’s actual performance through the earlier of the
effective date of the Change in Control or the end of the Measurement Period
will vest immediately prior to the closing of the Change in Control. The Shares
that vest under this subparagraph (d) will be issued on the Issue Date triggered
by the Change in Control (or otherwise converted into the right to receive the
same consideration per share of Common Stock payable to the other stockholders
of the Corporation in consummation of that Change in Control and distributed at
the same time as such stockholder payments), subject to the Corporation’s
collection of the applicable Withholding Taxes pursuant to the provisions of
Paragraph 7. For purposes of this Section 5(d), the Issue Date shall be the
effective date of the Change in Control so long as it qualifies as a “change in
the ownership or effective control” of the Corporation within the meaning of
Section 409A(a)(2)(A)(v) of the Code and regulations thereunder. If it does not
so qualify, the Issue Date shall be February     , 2016.

(e) Upon an involuntary termination of Participant’s Service for reasons other
than Misconduct within twenty-four (24) months following a Change in Control
transaction which does not otherwise result in the accelerated vesting of the
Restricted Stock Units pursuant to the provisions of subparagraph (d) of this
Paragraph 5 and prior to February     , 2016, a number of units equal to the
number of Shares that would have been earned pursuant to Section 5(c) shall vest
on such date of termination. Any unvested cash account maintained on
Participant’s behalf pursuant to the cash retention program established in
accordance with subparagraph (b) of this Paragraph 5 shall also vest at the time
of such involuntary termination. The Issue Date for such vested Shares or cash
shall be six months after the date of termination (or, if earlier, February
    , 2016), so long as the Change in Control qualifies as a “change in the
ownership or effective control” of the Corporation within the meaning of
Section 409A(a)(2)(A)(v) of the Code and regulations thereunder. If it does not
so qualify, the Issue Date shall be February     , 2016.

(f) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

6. Adjustment in Shares. In the event of any of the following transactions
affecting the outstanding shares of Common Stock as a class without the
Corporation’s receipt of consideration: any stock split, stock dividend,
spin-off transaction, extraordinary distribution (whether in cash, securities or
other property), recapitalization, combination of shares, exchange of shares or
other similar transaction affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration or in the event of a
substantial reduction to the value of the outstanding shares of Common Stock by
reason of a spin-off transaction or extraordinary distribution, then equitable
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in such manner as the Plan Administrator deems
appropriate in order to reflect such change and thereby prevent the dilution or
enlargement of benefits hereunder. In determining such adjustments, the Plan
Administrator shall take into account any amounts credited to Participant
pursuant to the dividend equivalent right provisions of Paragraph 4 in
connection with such transaction, and the determination of the Plan
Administrator shall be final, binding and conclusive.

 

Revised 2/     /13   5   



--------------------------------------------------------------------------------

7. Collection of Withholding Taxes.

(a) Upon the applicable Issue Date, the Corporation shall issue to or on behalf
of Participant a certificate (which may be in electronic form) for the
applicable number of underlying shares of Common Stock, subject, however, to the
Corporation’s collection of the applicable Withholding Taxes.

(b) Until such time as the Corporation provides Participant with written or
electronic notice to the contrary, the Corporation shall collect Withholding
Taxes required to be withheld with respect to the vesting or issuance of the
vested Shares hereunder (including shares attributable to the dividend
equivalent rights provided under Paragraph 4) through an automatic share
withholding procedure pursuant to which the Corporation will withhold, at the
time of such vesting or issuance, a portion of the Shares with a Fair Market
Value (measured as of the vesting or issuance date, as applicable) equal to the
amount of those taxes (including taxes resulting from such withholding) (the
“Share Withholding Method”); provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy the Corporation‘s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes that are applicable to supplemental
taxable income. Participant shall be notified in writing or electronically in
the event such Share Withholding Method is no longer available.

(c) Should any Shares (including shares attributable to the dividend equivalent
rights provided under Paragraph 4) vest or be issued at a time when the Share
Withholding Method is not available, then the Withholding Taxes required to be
withheld with respect to those Shares shall be collected from Participant
through either of the following alternatives:

 

  •  

Participant’s delivery of his or her separate check payable to the Corporation
in the amount of such taxes, or

 

  •  

the use of the proceeds from a next-day sale of the Shares issued to
Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock,
(ii) Participant makes an irrevocable commitment, on or before the Issue Date
for those Shares, to effect such sale of the Shares and (iii) the transaction is
not otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.

(d) Except as otherwise provided in Paragraph 5 and Paragraph 4, the settlement
of all Restricted Stock Units which vest under the Award shall be made solely in
shares of Common Stock. In no event, however, shall any fractional shares be
issued. Accordingly, the total number of shares of Common Stock to be issued
pursuant to the Award shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.

 

Revised 2/     /13   6   



--------------------------------------------------------------------------------

8. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed for trading at the time of such issuance.

9. Additional Conditions.

(a) The Corporation may cancel this Award, and Participant shall cease to have
any further right to the underlying shares at any time Participant is not in
compliance with this Agreement, the Plan and the following conditions:

(i) Participant shall not render services for any organization or engage,
directly or indirectly, in any business which, in the judgment of the Plan
Administrator or, if delegated by the Plan Administrator to the Chief Executive
Officer, in the judgment of such officer, is or becomes competitive with the
Corporation or any Affiliate, or which is or becomes otherwise prejudicial to or
in conflict with the interests of the Corporation or any Affiliate. Such
judgment shall be based on Participant’s positions and responsibilities while
employed by the Corporation or an Affiliate, Participant’s post-Service
responsibilities and position with the other organization or business, the
extent of past, current and potential competition or conflict between the
Corporation or an Affiliate and the other organization or business, the effect
on customers, suppliers and competitors of Participant’s assuming the
post-Service position and such other considerations as are deemed relevant given
the applicable facts and circumstances. Participant shall be free, however, to
purchase as an investment or otherwise, stock or other securities of such
organization or business so long as they are listed upon a recognized securities
exchange or traded over the counter, and such investment does not represent a
substantial investment to Participant or a greater than one percent (1%) equity
interest in the organization or business.

(ii) Participant shall not, without prior written authorization from the
Corporation, disclose to anyone outside the Corporation, or use in other than
the Corporation’s business, any secret or confidential information, knowledge or
data, relating to the business of the Corporation or an Affiliate in violation
of his or her agreement with the Corporation or the Affiliate.

(iii) Participant shall disclose promptly and assign to the Corporation or the
Affiliate all right, title and interest in any invention or idea, patentable or
not, made or conceived by Participant during employment by the Corporation or
the Affiliate, relating in any manner to the actual or anticipated business,
research or development work of the Corporation or the Affiliate and shall do
anything reasonably necessary to enable the Corporation or the Affiliate to
secure a patent where appropriate in the United States and in foreign countries.

(iv) Participant shall not in any way, directly or indirectly (a) induce or
attempt to induce any employee of the Corporation to quit employment with the
Corporation; (b) otherwise interfere with or disrupt the Corporation’s
relationship with its employees; (c) solicit, entice, or hire away any employee
of the Corporation; or (d) hire or engage any employee of the Corporation or any
former employee of the Company whose employment with the Corporation ceased less
than one (1) year before the date of such hiring or engagement.

 

Revised 2/     /13   7   



--------------------------------------------------------------------------------

(v) Participant will not divert or attempt to divert from the Corporation any
business the Corporation had enjoyed or solicited from its customers during the
two (2) years prior to the diversion or attempted diversion of such business.

(vi) Participant shall not make any disparaging statements about the Corporation
to any of the Corporation’s past, present, or future customers, employees,
clients, contractors, vendors, or to the media or to any other person either
orally or by any other medium of communication, including internet
communication. As used herein, the term “disparaging statement” means any
communication, oral or written, which would cause or tend to cause humiliation
or embarrassment or to cause a recipient of such communication to question the
business condition, integrity, product, service, quality, confidence, or good
character of the Corporation.

(b) Notwithstanding any other provision of the Plan or this Agreement, the Plan
Administrator in its sole discretion may cancel this Award at any time prior to
the issuance of the Shares, if the employment of Participant shall be
terminated, other than by reason of death, unless the conditions in this
Section 9 are met.

(c) Failure to comply with the conditions of this Section 9 prior to, or during
the six months after, any payment or delivery pursuant to this Award shall cause
the issuance of the Shares to be rescinded. The Corporation shall notify
Participant in writing of any such rescission within two (2) years after such
delivery of the Shares and within ten (10) days after receiving such notice,
Participant shall either return the delivered Shares to the Corporation or pay
to the Corporation the amount of the proceeds recognized upon any sale or other
disposition of those Shares.

(d) Upon delivery of the Shares pursuant to this Award, the Plan Administrator
may require Participant to certify on a form acceptable to the Plan
Administrator, that Participant is in compliance with the terms and conditions
of the Plan and this Agreement.

(e) This Award, and the right to receive and retain any Shares or cash payments
covered by this Award, shall be subject to rescission, cancellation or
recoupment, in whole or part, if and to the extent so provided under any
“clawback” or similar policy of the Corporation in effect on the Award Date or
that may be established thereafter, including any modification or amendment
thereto, or as required by the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or other applicable law.

10. Notices. Any notice required to be given or delivered to the Secretary of
the Corporation under the terms of this Agreement shall be in writing and
addressed to the Corporation at its principal corporate office at 436 Seventh
Avenue, Pittsburgh, PA 15219. Except to the extent electronic notice is
expressly authorized hereunder, any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement. All notices
shall be deemed effective upon personal delivery (or electronic delivery to the
extent authorized hereunder) or upon deposit in the U.S. mail, postage prepaid
and properly addressed to the party to be notified.

11. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal

 

Revised 2/     /13   8   



--------------------------------------------------------------------------------

representatives, heirs and legatees of Participant’s estate and any
beneficiaries of the Award designated by Participant.

12. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

13. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without resort to Pennsylvania’s conflict-of-laws rules.

14. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause, unless
such rights are otherwise limited pursuant to a separate agreement between the
Corporation (or any Parent or Subsidiary) and Participant.

15. Section 409A. This Award is intended to be excepted from coverage under, or
compliant with the provisions of, Section 409 of the Code and the regulations
promulgated thereunder (“Section 409A”) and shall be construed accordingly.
Notwithstanding the foregoing or any provision of the Plan to the contrary, if
the Award is subject to the provisions of Section 409A (and not excepted
therefrom), the provisions of the Plan and this Agreement shall be administered,
interpreted and construed in a manner necessary to comply with Section 409A (or
disregarded to the extent such provision cannot be so administered, interpreted,
or construed). If any payments or benefits hereunder may be deemed to constitute
nonconforming deferred compensation subject to taxation under the provisions of
Section 409A, Participant agrees that the Corporation may, without the consent
of Participant, modify the Agreement and the Award to the extent and in the
manner the Corporation deems necessary or advisable or take such other action or
actions, including an amendment or action with retroactive effect, that the
Corporation deems appropriate in order either to preclude any such payments or
benefits from being deemed “deferred compensation” within the meaning of
Section 409A or to provide such payments or benefits in a manner that complies
with the provisions of Section 409A such that they will not be taxable
thereunder. Notwithstanding, the Corporation makes no representations and/or
warranties with respect to compliance with Section 409A, and Participant
recognizes and acknowledges that Section 409A could potentially impose upon
Participant certain taxes or interest charges for which Participant is and shall
remain solely responsible.

 

Revised 2/     /13   9   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

KOPPERS HOLDINGS INC. By:  

 

Title:  

 

 

 

  , PARTICIPANT

Signature:  

 

Address:  

 

 

 

 

Revised 2/     /13   10   



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Affiliate means any entity that, directly or through one or more
intermediaries, is controlled by the Corporation, and any entity in which the
Corporation has a significant equity interest as determined by the Plan
Administrator.

B. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

C. Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.

D. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

E. Board shall mean the Corporation’s Board of Directors.

F. Change in Control of the Corporation shall have occurred in the event that:

(i) a person, partnership, joint venture, corporation or other entity, or two or
more of any of the foregoing acting as a “person” within the meaning of Sections
13(d)(3) of the 1934 Act, other than the Corporation, a majority-owned
subsidiary of the Corporation or an employee benefit plan of the Corporation or
such subsidiary (or such plan’s related trust), become(s) the “beneficial owner”
(as defined in Rule 13d-3 under the Act) of fifty percent (50%) or more of the
then outstanding voting stock of the Corporation;

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (together with any new Board
member whose election by the Corporation’s Board or whose nomination for
election by the Corporation’s stockholders, was approved by a vote of at least
two-thirds of the Board members then still in office who either were Board
members at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board members then in office;

(iii) all or substantially all of the business of the Corporation is disposed of
pursuant to a merger, consolidation or other transaction in which the
Corporation is not the surviving corporation or the Corporation combines with
another company and is the surviving corporation (unless the Corporation’s
stockholders immediately following such merger, consolidation, combination, or
other transaction beneficially own, directly or indirectly, more than fifty
percent (50%) of the aggregate voting stock or other ownership interests of
(x) the entity or entities, if any, that succeed to the business of the
Corporation or (y) the combined company);

 

Revised 2/     /13   A-1   



--------------------------------------------------------------------------------

(iv) the closing of the sale of all or substantially all of the assets of the
Corporation or a liquidation or dissolution of the Corporation; or

(v) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation of
beneficial ownership (within the meaning of Rule 13d-3 of the Act) of securities
possessing more than twenty percent (20%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders which the Board does not
recommend such stockholders to accept.

G. Code shall mean the Internal Revenue Code of 1986, as amended.

H. Common Stock shall mean shares of the Corporation’s common stock.

I. Corporation shall mean Koppers Holdings Inc., a Pennsylvania corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Koppers Holdings Inc. which shall by appropriate action adopt the Plan.

J. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq Global Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the Nasdaq Global Market on the date in question, as such price is
reported by the National Association of Securities Dealers for that particular
Stock Exchange. If there is no closing selling price for the Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

L. Measurement Period shall mean the period over which the Performance Objective
is to be measured. That period shall be the three (3)-year period measured from
January 1, 2013 to December 31, 2015.

 

Revised 2/     /13   A-2   



--------------------------------------------------------------------------------

M. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Participant, any unauthorized use or disclosure by Participant of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Participant adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not in any way
preclude or restrict the right of the Corporation (or any Parent or Subsidiary)
to discharge or dismiss Participant or any other person in the Service of the
Corporation (or any Parent or Subsidiary) for any other acts or omissions, but
such other acts or omissions shall not be deemed, for purposes of the Plan or
this Agreement, to constitute grounds for termination for Misconduct.

N. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

O. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

P. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

Q. Permanent Disability shall mean the inability of Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or to be of continuous
duration of twelve (12) months or more.

R. Plan shall mean the Corporation’s Amended and Restated 2005 Long-Term
Incentive Plan.

S. Plan Administrator shall mean the committee(s) designated by the Board to
administer the Plan.

T. Retirement shall mean Participant’s voluntary termination from Service (i) on
or after his attainment of age sixty five (65), or (ii) on or after his
attainment of age 55 with at least ten (10) years of service, or involuntary
termination from Service with at least thirty (30) years of service other than
in connection with a termination for Misconduct. “Years of service” means
Participant’s total number of years of “accumulated service” as such term is
defined with respect to salaried employees under the Retirement Plan for Koppers
Inc. (regardless of whether Participant is eligible to receive a benefit under
such plan).

U. Service shall mean Participant’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor. For
purposes of this Agreement, Participant shall be deemed to cease Service
immediately upon the occurrence of either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service shall not be

 

Revised 2/     /13   A-3   



--------------------------------------------------------------------------------

deemed to cease during a period of military leave, sick leave or other personal
leave approved by the Corporation; provided, however, that except to the extent
otherwise required by law or expressly authorized by the Plan Administrator or
by the Corporation’s written policy on leaves of absence, no Service credit
shall be given for vesting purposes for any period the Participant is on a leave
of absence.

V. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Market or the New York Stock Exchange.

W. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

X. Withholding Taxes shall mean the federal, state and local income and
employment taxes required to be withheld by the Corporation in connection with
the vesting and concurrent issuance of the shares of Common Stock under the
Award, including any additional shares resulting from the dividend equivalent
right provisions of the Award.

 

Revised 2/     /13   A-4   



--------------------------------------------------------------------------------

SCHEDULE I

PERFORMANCE OBJECTIVE

One hundred percent (100%) of the Restricted Stock Units shall vest on February
    , 2016, provided (i) the Participant continues in Service until February
    , 2016 and (ii) the realization of “Cumulative Koppers Value Added” of
$         over the three (3)-year period measured from January 1, 2013 to
December 31, 2015 (the “Measurement Period”).

The actual number of Restricted Stock Units to vest on February     , 2016
(provided Participant continues in Service until February     , 2016) shall be
determined in accordance with the following chart:

 

Performance Level

  

Performance %

of Target

   Cumulative
Koppers  Value
Added      % of
Restricted
Stock Units
Vesting  

Outstanding

   120% or more    $                      150 % 

Target

   100%    $                      100 % 

Threshold

   80%    $                      50 % 

Below Threshold

   less than 80%         0 % 

If the Corporation’s performance falls within the range of the Threshold and
Target or the Target and Outstanding achievement levels, then the number of
Restricted Stock Units will be calculated based on a linear interpolation
between the 80% and 100% levels or the 100% and the 120% levels, respectively.

The term, “Cumulative Koppers Value Added” shall mean the cumulative Koppers
Value Added over the Measurement Period.

The term “Koppers Value Added” shall mean the Corporation’s earnings before the
deduction of interest and taxes minus a capital charge of 15% times the amount
of capital committed to the Corporation, subject to such exclusions as may be
approved by the Corporation’s Management Development and Compensation Committee
in its discretion.

 

Revised 2/     /13   A-5   